DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ren et al (US Patent No. 10,077,728).
Regarding claim 1, Ren teaches A control device of a hybrid vehicle, the hybrid vehicle comprising: 
an engine; (109 figure 1)
an electric generator configured to generate electric power by operation of the engine (MGU figure 1); 
a battery configured to store the electric power generated by the electric generator (160 figure 1); 
a traction motor configured to operate by the electric power stored in the battery; and (MGU figure 1 column 4 line 50-55)
a throttle valve (116 figure 1) configured to adjust an amount of air to be supplied to the engine, wherein 

control an aperture of the throttle valve to a target aperture; (212 figure 2)
estimate torque of the engine based on an output current value of the electric generator while the battery is charged with the electric power; (220 figure 2)
estimate an actual aperture of the throttle valve based on the estimated torque and revolution speed of the engine; and (216 figure 2)
perform feedback control so that the aperture of the throttle valve is adjusted to the target aperture based on the estimated actual aperture (232 figure 2).
Regarding claim 3, Ren teaches wherein 
the hybrid vehicle further comprises an accelerating operation detector configured to detect an operation amount of an acceleration member operated by a driver, (204 figure 2 DFSO)
the control device is configured to: 
calculate the target aperture of the throttle valve based on the operation amount detected by the accelerating operation detector and an amount of the electric power remaining in the battery; and (216 figure 2)
perform feedback control so that the aperture of the throttle valve is adjusted to the target aperture based on the estimated actual aperture (232 figure 2).

Allowable Subject Matter
Claims 2, 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747